STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 16, 2015
               Plaintiff-Appellee,

v                                                                   No. 319285
                                                                    Cheboygan Circuit Court
BERNARD DALE BRASSEUR,                                              LC No. 13-004666-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and FORT HOOD and GADOLA, JJ.

PER CURIAM.

        Defendant appeals as of right from his conviction following a jury trial of two counts of
first-degree criminal sexual conduct (CSC I), contrary to MCL 750.520b(1)(a). Defendant was
sentenced as a second habitual offender, MCL 769.10, to concurrent prison terms of 20 to 40
years. For the reasons below, we affirm.

                                            I. FACTS

        Defendant was accused of digitally penetrating his two daughters, SC and FB, when they
were under 13 years of age. At trial, SC testified that defendant first touched her inappropriately
when she was about five years old. She explained that defendant climbed into bed with her one
night, pulled her on top of him with her back to his chest, and began moving her back and forth.
She said he then rolled her over, began rubbing her vaginal area, and penetrated her vagina with
his finger. SC said defendant touched her vagina with his hands again when she was about ten
years old. She did not report the abuse until 2012, when she suspected that defendant was
abusing her three-year-old daughter.

       FB testified that defendant inappropriately touched her when she was eight years old.
According to FB, defendant picked her up while lying on a couch, put her on top of him so that
her back was on his stomach, and began rubbing her vaginal area. FB explained that defendant
then rolled her onto her side and penetrated her vagina with his finger. FB testified that she
reported the incident to her mother two weeks later, and she overheard defendant admit what he
had done. FB said defendant inappropriately touched her again when she was 15, and she
reported the incident to her mother and a teacher. FB said she later recanted her allegations
because she was fearful of defendant.



                                                -1-
       The prosecutor also elicited testimony from two other women who claimed that
defendant sexually abused them when they were children. Defendant’s cousin, TC, testified that
defendant penetrated her vagina with his finger in the early 1970s, when she was between five
and eight years old. Defendant’s sister, KK, testified that defendant persuaded her to have sexual
intercourse with him around 1983, when she was 11 years old and he was approximately 25
years old. Both TC and KK said they came forward after hearing allegations that defendant was
sexually abusing SC’s daughter.

        Defendant denied any improper sexual contact with SC, FB, TC, or KK. He explained
that KK asked him to be her child’s godfather in the late 1990s. He testified that SC accused him
of touching her daughter after defendant accused SC’s husband of abusing Ritalin. SC
acknowledged that her report followed a fight between defendant and her husband. Defendant’s
son testified that SC and FB had reputations for dishonesty and that he never saw defendant
exhibit sexually inappropriate behavior. The jury found defendant guilty of all counts charged.

                                      II. ANALYSIS
                              A. SUFFICIENCY OF EVIDENCE

        Defendant first argues that there was insufficient evidence to support his convictions. We
review sufficiency of the evidence claims de novo. People v Ericksen, 288 Mich. App. 192, 195;
793 NW2d 120 (2010). “To determine whether the prosecutor has presented sufficient evidence
to sustain a conviction, we review the evidence in the light most favorable to the prosecutor and
determine whether a rational trier of fact could find the defendant guilty beyond a reasonable
doubt.” People v Smith-Anthony, 494 Mich. 669, 676; 837 NW2d 415 (2013) (citation and
internal quotation marks omitted). In reviewing a sufficiency claim, we draw all reasonable
inferences and credibility determinations in favor of the prosecution. People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000). Reasonable inferences arising from circumstantial
evidence can provide sufficient proof of the elements of a charged crime. People v Carines, 460
Mich. 750, 757; 597 NW2d 130 (1999).

        To prove CSC I under MCL 750.520b(1)(a), the prosecution must show that “(1) the
defendant engaged in sexual penetration with another person and (2) the other person was under
13 years of age.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012). “ ‘Sexual
penetration’ means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other
intrusion, however slight, of any part of a person’s body or of any object into the genital or anal
openings of another person’s body, but emission of semen is not required.” MCL 750.520a(r).

        SC and FB each testified unequivocally that defendant penetrated their vaginas with his
finger when they were under 13 years of age. Defendant contends that their testimony was
insufficient to support his convictions because there was no physical evidence of his guilt.
However, as this Court concluded in People v Smith, 205 Mich. App. 69, 71; 517 NW2d 255
(1994), the jury was justified in finding defendant guilty if it believed the victims’ testimony.
Further, under MCL 750.520h, the testimony of a victim need not be corroborated in
prosecutions under MCL 750.520b.

      Defendant also complains that SC’s and FB’s testimony was not sufficiently credible.
Defendant correctly observes that the jury was presented with evidence calling into question

                                                -2-
SC’s and FB’s credibility; however, we will not second-guess a jury’s credibility determinations.
People v Palmer, 392 Mich. 370, 376; 220 NW2d 393 (1974). Accordingly, we conclude that
there was sufficient evidence for a rational trier of fact to convict defendant of two counts of
CSC I beyond a reasonable doubt.

                                 B. OTHER-ACTS EVIDENCE

        Defendant next argues that the trial court should not have allowed TC and KK to testify
that defendant previously committed uncharged sexual offenses against them. “The decision
whether to admit evidence is within the discretion of the trial court and will not be disturbed on
appeal absent a clear abuse of discretion.” People v Aldrich, 246 Mich. App. 101, 113; 631
NW2d 67 (2001). Whether a rule of evidence or a statute precludes the admissibility of evidence
is a legal question that we review de novo. People v Lukity, 460 Mich. 484, 488; 596 NW2d 607
(1999). A preserved evidentiary error does not warrant reversal unless it is more probable than
not that the error was outcome determinative. Id. at 495-496.

        The trial court permitted TC and KK to testify under MCL 768.27a that defendant
committed uncharged sexual offenses against them when they were minors. MCL 768.27a(1)
provides that “in a criminal case in which the defendant is accused of committing a listed offense
against a minor,[1] evidence that the defendant committed another listed offense against a minor
is admissible and may be considered for its bearing on any matter to which it is relevant.”
Although MRE 404(b) states that “[e]vidence of other crimes, wrongs, or acts is not admissible
to prove the character of a person in order to show action in conformity therewith,” our Supreme
Court has held that MCL 768.27a “establishes an exception to MRE 404(b) in cases involving a
charge of sexual misconduct against a minor.” People v Watkins, 491 Mich. 450, 471; 818
NW2d 296 (2012).

        Defendant complains that the trial courts use of MCL 768.27a violated the Ex Post Facto
Clauses of the United States and Michigan Constitutions because the statute was enacted after
the alleged offenses against TC and KK occurred and allowed the prosecutor to introduce
testimony that was otherwise barred by MRE 404(b). We rejected this same argument in People
v Pattison, 276 Mich. App. 613, 618-619; 741 NW2d 558 (2007). MCL 768.27a did not lower the
standard for defendant’s conviction, and SC’s and FB’s testimony was legally sufficient to
convict defendant regardless of whether the court admitted TC’s and KK’s testimony.
Accordingly, the application of MCL 768.27a did not give rise to an ex post facto violation.

       Defendant argues that TC’s and KK’s testimony was irrelevant. However, our Supreme
Court “has long recognized that a defendant’s character and propensity to commit the charged
offense is highly relevant because an individual with a substantial criminal history is more likely
to have committed a crime than is an individual free of past criminal activity.” Watkins, 491
Mich. at 470 (internal quotation marks and citation omitted). Nevertheless, courts must consider
whether the probative value of evidence admitted pursuant to MCL 768.27a(1) is substantially


1
 A listed offense under MCL 768.27a includes CSC I under MCL 750.520b. People v Buie, 298
Mich. App. 50, 71; 825 NW2d 361 (2012).


                                                -3-
outweighed by the danger of unfair prejudice under MRE 403. Pattison, 276 Mich. at 621.
“Evidence is unfairly prejudicial when there exists a danger that marginally probative evidence
will be given undue or preemptive weight by the jury.” People v Crawford, 458 Mich. 376, 398;
582 NW2d 785 (1998). Defendant fails to explain why TC’s and KK’s testimony was unfairly
prejudicial. Although TC and KK testified about events that allegedly occurred several decades
before trial, defendant’s attorney pointed out the time gaps for the jury, as well as various
inconsistencies in the testimony. Therefore, we conclude that the probative value of the
testimony was not substantially outweighed by the danger of unfair prejudice.

                                   C. JURY INSTRUCTIONS

        Defendant claims that the trial court erred in instructing the jury that the victims’
testimony, if believed, was sufficient to prove defendant’s guilt beyond a reasonable doubt. We
review jury instructions in their entirety to determine whether an error occurred that requires
reversal. Aldrich, 246 Mich. App. at 124. Defendant concedes that the instruction was legally
correct. Because the challenged instruction was an accurate statement of the law, the trial court
did not err. See Smith, 205 Mich. App. at 71; see also MCL 750.520h.

                                 D. POLYGRAPH REFERENCE

        Defendant asserts that the trial court improperly denied his motion for a mistrial on the
basis that the prosecutor raised the issue of a polygraph test before the jury. “A trial court should
only grant a mistrial when the prejudicial effect of the error cannot be removed in any other
way,” and jury “instructions are presumed to cure most errors.” People v Horn, 279 Mich. App.
31, 36; 755 NW2d 212 (2008). “Although reference to a polygraph test is inadmissible, . . . it
does not always constitute error requiring reversal.” People v Nash, 244 Mich. App. 93, 98; 625
NW2d 87 (2000). This Court considers the following factors in determining whether polygraph
references are prejudicial to a defendant:

       (1) whether defendant objected and/or sought a cautionary instruction; (2)
       whether the reference was inadvertent; (3) whether there were repeated
       references; (4) whether the reference was an attempt to bolster a witness’s
       credibility; and (5) whether the results of the test were admitted rather than
       merely the fact that a test had been conducted. [Id. (internal quotation marks and
       citations omitted).]

        At trial, the prosecutor made a brief and isolated polygraph reference when he asked
defendant’s son if he remembered telling a police officer that he believed defendant needed to
take a polygraph examination. Defense counsel objected before the witness could answer, and
no answer was given. This was the only reference to a polygraph test. The trial court later
instructed the jury that the attorneys’ questions are not evidence. Under these circumstances, the
trial court did not abuse its discretion in denying plaintiff’s motion for a mistrial.

                                E. ASSISTANCE OF COUNSEL

       Defendant also argues that he was denied the effective assistance of counsel at trial. A
claim of ineffective assistance of counsel presents a mixed question of constitutional law and
fact. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). We review a trial court’s
                                                -4-
factual findings for clear error, and review a trial court’s rulings on questions of constitutional
law de novo. People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012).

        “Both the Michigan and the United States Constitutions require that a criminal defendant
enjoy the assistance of counsel for his or her defense.” Trakhtenberg, 493 Mich. at 51, citing
Const 1963, art 1, § 20 and US Const, Am VI. To establish an ineffective assistance of counsel
claim, “a defendant must show that (1) counsel’s performance fell below an objective standard of
reasonableness and (2) but for counsel’s deficient performance, there is a reasonable probability
that the outcome would have been different.” Trakhtenberg, 493 Mich. at 51. To prevail on such
a claim, a defendant must overcome a strong presumption that his counsel’s conduct constituted
sound trial strategy. Id. at 52.

        Defendant first argues that his trial counsel did not sufficiently investigate his case, but
he abandons the argument by failing to explain why his counsel’s investigation was inadequate.
A defendant cannot assert a position and then leave it to this Court to search for the factual basis
to sustain his claim. People v Norman, 184 Mich. App. 255, 260; 457 NW2d 136 (1990).
Defendant next complains that his trial counsel was ineffective for failing to ask his son about
SC’s and FB’s prior inconsistent statements. According to defendant, his son told defense
counsel before trial that SC and FB each told him that defendant did not sexually abuse them.
However, an attorney’s approach to questioning witnesses is a matter of trial strategy. People v
Petri, 279 Mich. App. 407, 413; 760 NW2d 882 (2008). “This Court will not substitute its
judgment for that of counsel regarding matters of trial strategy, nor will it assess counsel’s
competence with the benefit of hindsight.” People v Rockey, 237 Mich. App. 74, 76-77; 601
NW2d 887 (1999). Moreover, defendant has failed to show that whatever his son might have
said would have had a substantial likelihood of changing the outcome of the trial, given that
defense counsel vigorously challenged the victims’ credibility.

         Defendant argues that his trial counsel was ineffective for failing to advise him regarding
an offer for a plea bargain. The two prosecuting attorneys who worked on defendant’s case
testified that they never made a plea offer to defendant’s attorney, explaining further that they
put such offers in writing as matter of practice, and that defendant’s file contained no evidence of
any plea offers. Similarly, defendant’s trial counsel testified that he never received a plea offer.
Based on this testimony, the trial court did not clearly err in finding that no plea offer existed.

                             F. NEWLY DISCOVERED EVIDENCE

         Finally, defendant complains that the trial court erred when it failed to grant a new trial or
an evidentiary hearing on the basis of post-trial recantation testimony. “Whether to grant a new
trial on the basis of recanting testimony is a decision committed to trial court discretion.” People
v Canter, 197 Mich. App. 550, 560; 496 NW2d 336 (1992). A defendant must show a clear abuse
of that discretion to warrant reversal on appeal. Id.

        Defendant argues that he is entitled to a new trial because his son and mother heard SC
say, after trial concluded, that she lied during trial regarding her allegations of defendant’s sexual
misconduct. In order to obtain a new trial on the basis of newly discovered evidence, a
defendant must show that “(1) the evidence itself, not merely its materiality, was newly
discovered; (2) the newly discovered evidence was not cumulative; (3) the party could not, using

                                                 -5-
reasonable diligence, have discovered and produced the evidence at trial; and (4) the new
evidence makes a different result probable on retrial.” People v Cress, 468 Mich. 678, 692; 664
NW2d 174 (2003) (internal quotation marks and citations omitted). Newly discovered evidence
in the form of recantation testimony is traditionally considered suspect and untrustworthy.
Canter, 197 Mich. App. at 559. Accordingly, Michigan courts are reluctant to grant new trials on
the basis of this evidence. Id.

        In this case, the trial court properly regarded the newly discovered recantation testimony
as suspect and untrustworthy, especially considering that it came from the only two witnesses
who testified on defendant’s behalf at trial. In reviewing a trial court’s decision denying a new
trial, we give due regard to the trial court’s superior ability to appraise the credibility of recanting
witnesses and other witnesses. Id. Moreover, defendant fails to show that this recantation
evidence would make a different result probable on retrial, as the jury would likely find it
unpersuasive in light of SC’s unequivocal testimony regarding defendant’s sexual misconduct.

       Affirmed.

                                                               /s/ Peter D. O’Connell
                                                               /s/ Karen M. Fort Hood
                                                               /s/ Michael F. Gadola




                                                  -6-